            Case 1:18-cv-09417-ER Document 42 Filed 01/22/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________




January 22, 2021

BY ECF
Honorable Edgardo Ramos
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        Re:      Ortiz Ochoa v. Prince Deli Grocery Corp. et al.
                 Case No. 18-cv-9417

Dear Judge Ramos:

       This office represents Plaintiff in the above referenced matter. We write pursuant to the
Court’s order of January 19, 2021 and in response to Defendants’ letter dated January 14, 2021.

        This firm does not oppose the extension of fact discovery.

       This firm does not oppose this firm being required to show cause why sanctions should not
be imposed because, as we will demonstrate in our filing, there is no basis to do so.

        We respectfully request that the Court set a schedule for this firm to submit to the Court a
letter motion to withdraw based upon an in camera submission. The response of my firm to the
Order to Show Cause will create what we believe to be a non-waivable conflict of interest that
would require the Firm to withdraw pursuant to Rule 1.16(b)(1) and Rule 1.7(a)(1) of the New
York Rules of Professional Conduct which Rules are applicable to lawyers appearing before this
Court pursuant to Local Rule 1.5(b)(5). Due to this conflict, we respectfully request that this
timetable take into consideration time for the Plaintiff to obtain independent counsel.

                                                             Respectfully Submitted,

                                                             /s Michael Faillace

                                                             Michael Faillace, Esq.
                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                             Attorneys for Plaintiff

Cc: All counsel via ECF



                          Certified as a minority-owned business in the State of New York
